Citation Nr: 1129407	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  03-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the San Diego, California Department of Veterans' Affairs (VA) Regional Office (RO).  The case has since been transferred to the Columbia, South Carolina VARO.  

The Veteran testified at a Travel Board hearing before a Veterans' Law Judge in November 2004.  A transcript of that hearing has been associated with the claims file.  

This claim was previously remanded by the Board in February 2005 for further development. 

In July 2007, the Veteran was advised that the Veterans Law Judge who had presided over the November 2004 hearing was no longer employed by the Board.  So the Veteran was informed of his right to have another hearing before another Veterans Law Judge who will ultimately decide his appeal.  He did not respond to this notice.  

In October 2007, the Board denied the Veteran's claim of entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.  The Veteran appealed the Board's October 2007 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2010 judgment, effectuated a December 2009 memorandum decision vacating the Board's October 2007 decision and remanding the case for compliance with the terms of the memorandum decision.  

In July 2010, the Board again denied the Veteran's claim of entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.  The Veteran appealed the Board's July 2010 decision to the Court, which, by an April 2011 Order, granted a March 2011 Joint Motion for Remand vacating the Board's July 2010 decision and remanding the case for compliance with the terms of the Joint Motion.  

The Board notes that the March 2011 Joint Motion noted that the Board did not ensure that VA satisfied its duty to assist the Veteran because it did not properly comply with the Court's precedent in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), that "once the Secretary undertakes the effort to provide [a medical opinion], even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  The Joint Motion found that, in its July 2010 decision, the Board, in finding that obtaining an additional medical opinion would be futile, did not provide the Veteran with notice that VA would not obtain a new medical opinion and, as such, a remand was warranted.  

Under the doctrine of law of the case, the Board is bound by the findings contained in the Court Order.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Hence, pursuant to the "law of the case" doctrine, the Court's decision in Barr and the April 2011 Court Order granting the March 2011 Joint Motion for Remand required the Board to remand the case back to the RO in compliance with the December 2009 Court Memorandum Decision, if the Board found the January 2007 addendum opinion to be insufficient or speculative or otherwise provide the Veteran with notice as to why one will not or cannot be provided.  See Barr, 21 Vet. App. at 311.  

In this case, however, the Board finds that another remand is not needed.  In this regard, the Board notes that the Court held that "it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the "procurable and assembled" information prevents the rendering of such an opinion."  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  The Court also found that "an examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation[,]" and that, "[w]hile VA has a duty to assist the veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence."  See id.

Under the circumstances, Jones v. Shinseki, 23 Vet. App. 382 (2010), is an intervening change in the applicable law and establishes a permissible exception to the "law of the case" doctrine.  The Court's decision in Jones v. Shinseki clearly changed the terms of the Court's law in Barr and, by operation of law, has modified the Court's earlier December 2009 Memorandum Decision and April 2011 Order.  See Leopoldo v. Brown, 9 Vet. App. 33, 34 (1996) (citations omitted).  Therefore, consistent with Jones v. Shinseki, the Board need not remand the case for compliance with the Court's December 2009 Memorandum Decision and Barr v. Nicholson, 21 Vet. App. 303 (2007) unless it has found the examination to be inadequate and that the VA physician may be able to render an opinion from what may be reasonably concluded from the procurable medical evidence.  See Goble v. Brown, 9 Vet. App. 22, 23 (1996).); see also Jones v. Shinseki, 23 Vet. App. at 391.  In this case, the Board has not made such a determination in either the previous October 2007 and July 2010 decisions or in the decision below.  

Due to the exception to the "law of the case" doctrine noted above, the Board may continue to adjudicate the issue of entitlement service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.


FINDING OF FACT

The credible and probative evidence of record establishes that the Veteran's currently diagnosed headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage did not originate in service or for many years thereafter and are not related to any incident during active service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the July 2002 rating decision, he was provided notice of the VCAA in April 2001.  An additional VCAA letter was sent in March 2005.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to require notice of all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate notice provided to the Veteran on these latter two elements, however, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, as the Board concludes below that, as the preponderance of evidence is against the Veteran's claim of service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, Social Security Administration (SSA) records, private medical records, VA outpatient treatment reports, a VA examination, a VA addendum, and statements and testimony from the Veteran and his representative.  

The Board observes that, in the January 2007 VA examination addendum, the VA examiner found that it was at least as likely as not that the Veteran's headaches were precipitated and aggravated by the stress of military service, however, he also noted that this assessment was speculative and unsubstantiated by any corroborating objective data.  In this case, the Board finds that while the examiner notes that his assessment was speculative, because it was unsubstantiated by any corroborating objective data, the addendum opinion itself is adequate.  In this regard the Board points to Jones v. Shinseki, in which the Court determined that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.

In Jones, the Court notes that the duty to assist requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id. at 388.  The Court first finds that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  In this case, the Board finds that in neither the August 2005 VA examination nor the January 2007 VA addendum opinion did the examiner specify that any additional information would be necessary to facilitate a more conclusive opinion.  The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  The Board observes that the VA examiner in the January 2007 addendum opinion based his conclusions upon both a review of the claims file, an examination of the Veteran in August 2005, and the Veteran's reported history.  As such, his conclusions were based upon due diligence and sought relevant medical information that may have had a bearing on the case in reviewing the claims file.  

Thereafter, the Court in Jones found that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and thus, it must be clear, that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id. at 390.  Thus, only when this issue is in doubt does the Board's duty to remand for further development arise.  In this case, it is clear that that the examiner considered all procurable and assembled data, including both private and VA treatment records, including those addressing his aneurysm and surgery, as well as the Veteran's service treatment reports, his reports of history, and a physical examination, in rendering the January 2007 VA addendum opinion.  

Moreover, the examiner made it clear that his opinion reflected the limitations of knowledge in the medical community at large, by noting that his assessment was unsubstantiated by any corroborating objective data.  See id.  Finally, the examiner clearly identified precisely what facts could not be determined; in this case, he specified that the etiology of the Veteran's headaches could not be determined as his assessment was speculative, because it was not substantiated by any corroborating objective data.  See id.  

Accordingly, in this case it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the "procurable and assembled" information prevents the rendering of such an opinion and it is otherwise apparent, based on the Board's review of the evidence, that there is nothing further to be obtained from that particular examiner.  See id. at 391.  While the duty to assist the veteran includes providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  See id.  Therefore, based upon the foregoing, the Board finds that the January 2007 VA addendum opinion was adequate.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his headaches, also claimed as severe migraines, began during his active service while in training in Fort Polk, Louisiana and continued throughout his military service and thereafter.  

In his April 2001 claim, the Veteran reported that when he was drafted in 1970, he began to experience headaches while stationed at Fort Polk, Louisiana and on several occasions it became necessary for him to go to the dispensary for headaches, at which time he would receive medications or be sent back to his unit where light duty and rest was required.  In a May 2001 statement, the Veteran stated that he began to receive treatment for severe migraine headaches in 1970 at Fort Ord, California, in Fort Polk, Louisiana in 1971 and continuing from 1971 to 1972 while stationed at Wild Flicken, Germany.  In these statements the Veteran also reported that his headaches continued after his release from active duty, in March 1972, until 1995 when he was diagnosed with a temporal intracerebral hematoma which he stated was found to be the cause of his headaches for all of those years past.  He also stated that from March 1972 to 1995, he used various over the counter medications and received treatment from physicians on occasion, but was unable to recall the exact physicians or the dates of treatment.  

In a May 2002 statement, the Veteran contended that his headaches began while undergoing advanced training at Fort Polk, Louisiana, his headaches were discounted by his instructors and he was almost forbade from going to sick call.  He reported, however, that on one occasion he was excused to sick call and was provided medication, although he did not return for further treatment and endured his painful headaches.  The Veteran also reported that while he was stationed in Germany during his active service, he underwent surgery for a tonsillectomy and was treated for severe headaches.  

During a November 2004 Travel Board hearing, the Veteran testified that his headaches began in service when he was at Fort Polk, Louisiana.  He reported that these headaches occurred pretty often and he went to sick call on several occasions, at which time he was just sent back to his barracks.  He reported receiving treatment for his headaches at Fort Polk about 5-6 times in two months and approximately 10 times total during his active service.  The Veteran testified that from that time on, he continued to have headaches and went to use over the counter drugs, Naprosyn or Motrin to treat them.  He stated that he never went to see a doctor for his headaches after his active service and continued to self-medicate.  The Veteran's wife testified that she had known him since 1994 and attested to his current symptomatology.  

The Veteran's July 1970 pre-induction examination report does not note any abnormalities of his neurologic system, head or scalp.  His service treatment records reflect that he complained of headaches associated with a head cold in January 1972, which was diagnosed as allergic sinusitis.  The Veteran's separation examination report, dated March 1972, do not show any complaint or diagnosis of a neurologic disorder or headaches.  For instance, the separation examination report reveals a normal clinical evaluation for the head, scalp and neurologic system; and, on that same examination report, the Veteran wrote, over his signature, "[i]m in good health," and thus did not report any history of headaches at separation.  Similarly, in a May 1972 Statement of Medical Condition, the Veteran noted, over his signature, that to the best of his knowledge, since his last separation examination (in March 1972), there had been no change in his medical condition.

Social Security Administration (SSA) records reflect that the Veteran was awarded Social Security disability benefits in January 1992 for his nerve palsy of the left leg, affective disorder and a substance addiction disorder.  These records do not reflect that the Veteran was claiming SSA disability benefits for headaches, as they were not listed in his June 1991 application.  The medical records associated with the Veteran's SSA disability claim, from November 1990 to December 1991, do not include any treatment or diagnoses for headaches or intracerebral hematoma with subarachnoid hemorrhage.  

Private and VA medical records from November 1990 to August 2006 reflect that the Veteran was initially treated for headaches and intracerebral hematoma with subarachnoid hemorrhage in July 1995, wherein he was hospitalized for complaints of an onset of severe headache followed by a decreased level of consciousness and left hemiparesis.  From July 1995 to August 1995, the Veteran received treatment and surgery for a middle artery aneurysm on the right side.  Following this treatment, he was diagnosed with a ruptured right middle cerebral artery aneurysm and intracerebral hematoma with subarachnoid hemorrhage, intraventricular hemorrhage and left hemiparesis.  

Private and VA medical records reflect that after August 1995, the Veteran was subsequently treated for and diagnosed with headaches (characterized as both chronic and occasional at times), migraine headaches, headaches secondary to right middle cerebral artery aneurysm, cerebral aneurysm, a history of brain aneurysm and migraine headaches and a history of a cardiovascular accident in 1995.  While these records note the Veteran was in an automobile-pedestrian accident in October 1990, his residuals included disabilities of the left knee and left leg and psychiatric symptoms, however, no findings of headaches were noted to have resulted from the accident.  The Board also notes that in February 1991 the Veteran was hospitalized at the VA for psychiatric symptoms, at which time he was provided a physical examination in which he denied any history of headaches.  

In several VA outpatient treatment reports from May 2002 to November 2003, the Veteran was diagnosed with migraine headaches with his aneurysm removal in 1995 noted as the likely cause of the migraine headaches.  In a September 2004 VA outpatient treatment report, the Veteran reported a history of headaches dating back to the military and he was diagnosed with headaches. At this time the VA physician also found that the Veteran gave a history which was suspicious but far from definitive for migraine headaches.  

In an August 2005 VA examination, the Veteran reported the onset of recurrent generalized headaches in 1970 without associated neurologic symptoms.  The physician also noted the Veteran's severe headache in 1995 which resulted in the subarachnoid hemorrhage and intracerebral right temporal hematoma and right middle cerebral aneurysm with surgical repair.  The Veteran was diagnosed with status post aneurismal rupture in 1995 with residual cognitive impairment, left hemiparesis and seizure disorder.  The examiner opined that the Veteran's chronic headaches which began in 1970 were not associated with the aneurismal rupture of 1995.  The examiner explained that it was well known that aneurysms do not cause headache until they rupture, with one exception being the giant aneurysm, which may cause headaches on the basis of a mass effect, however the Veteran did not have a giant aneurysm.  He also noted that it was well known that headaches may be precipitated by stress and anxiety and, in that sense, the stress of military service may be a causative or aggravating factor with regard to chronic headache history.  Finally, the examiner found that there was no reported history of cephalic injury to suggest a post-traumatic onset.  

In a January 2007 addendum, the same VA examiner from the August 2005 examination provided additional information with respect to his opinions.  He noted that the claims file had been reviewed.  The examiner found that chronic recurrent headaches which began in 1970 were, by history, most probably muscle contraction in origin, rather than migrainous.  He noted that it was well known that muscle contraction headaches are consistently precipitated and exacerbated by stress and anxiety.  The examiner concluded that it is considered at least as likely as not that these headaches were precipitated and aggravated by the stress of military service; however, he also noted that this assessment was speculative and unsubstantiated by any corroborating objective data.  

After a review of the record, the Board concludes that entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage not warranted.  

Initially, the Board notes the Veteran's temporal intracerebral hematoma associated with subarachnoid hemorrhage was not noted during service and was initially diagnosed in 1995, approximately 23 years after his discharge from active duty.  Moreover, the record contains no lay or medical evidence of a nexus between the temporal intracerebral hematoma associated with subarachnoid hemorrhage and the Veteran's active service.  In this regard, the Board observes that the August 2005 VA examiner found that the Veteran's chronic headaches which began in 1970 were not associated with the aneurismal rupture of 1995 and that it was well known that aneurysms do not cause headaches until they rupture, with one exception being the giant aneurysm, which Veteran did not have.  Therefore, there is no evidence of record of intracerebral hematoma associated with subarachnoid hemorrhage during the Veteran's active service, and no evidence of a nexus between this disability and the Veteran's reported chronic headaches since 1970.

Moreover, with respect to the Veteran's accounts of headaches in service and continuing since that time, the Board finds that the Veteran's lay statements to this effect are competent, but also finds that his statements are not credible as they are both internally inconsistent and inconsistent with the other evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Here, the Board points out that the Veteran's lay statements of a continuity of headaches since his active service were all made subsequent to his 1995 aneurysm and surgery and that the record is replete with lay and medical evidence contemporaneous to the Veteran's active service and thereafter, which does not reflect a continuity of symptomatology of headaches since active service, also characterized by the Veteran as severe and migraine headaches.

In this context, the Veteran reported in April 2001, May 2001, May 2002 and in the August 2005 VA examination that his headaches had their onset in 1970 and continued throughout his active service and thereafter.  Service treatment records, however, reflect that the Veteran complained of a headache on only one occasion in January 1972, which was associated with a head cold and diagnosed as allergic sinusitis.  The clinical findings were normal on separation; the Veteran did not complain of any headaches, and he did not note any history or complaints of headaches on his May 1972 Statement of Medical Condition.  In fact, the Veteran's one complaint of a headache in service was a symptom of another diagnosed condition; and he did not report any history of headaches upon his separation from active service.

With respect to the Veteran's statements of treatment for headaches in service, he stated in April 2001 that he went to the dispensary for headaches on several occasions during active service, at which time he would receive medications or be sent back to his unit with light duty; however, his subsequent statements throughout the record reflect different accounts of his treatment in service.  In May 2002, he stated that he was excused to sick call only on one occasion and was provided medication, after which he did not return for further treatment and endured his painful headaches.  In this statement, he also reported that, while stationed in Germany, he received a tonsillectomy and was also treated for severe headaches at the time.  In contrast, the Veteran testified at the December 2004 Travel Board hearing that these headaches occurred pretty often and he went to sick call on several occasions during his active service, approximately 10 times total.  The Board finds that his statements with respect to treatment for headaches during his active service are internally inconsistent and inconsistent with the contemporaneous service treatment records, which do not reflect any treatment for headaches as a disability but only as a symptom of allergic sinusitis on one occasion.  In addition, while the service treatment records reflect that the Veteran received a tonsillectomy in service (September 1971), no complaint or treatment of headaches was noted at that time.  The Veteran's chief complaint was of recurrent chronic tonsillitis with a history of several episodes a year.  His review of systems was negative; his physical examination was unremarkable except for the presence of tonsillitis.  Nowhere in the September 1971 clinical record is there a notation indicating that the Veteran reported complaints of headaches at any time during this period of hospitalization.

The Board finds that the Veteran's statements with respect to his continuity of headache symptoms and treatment thereof are also internally inconsistent.  He reported in April and May of 2001 that his headaches continued after his release from active duty and that from May 1972 to 1995, and that he self-medicated and received treatment from physicians on occasion but was unable to recall the exact physicians or the dates of treatment.  Also, the Veteran testified at the December 2004 Travel Board hearing that he never went to see a doctor for his headaches after his active service and continued to self-medicate.  The Board observes that it was not until 1995 that the Veteran underwent surgery for a brain aneurysm with an initial complaint of a severe headache and subsequent temporal intracerebral hematoma.  As explained in detail above, the lay and medical evidence contemporaneous to service and to the post-service treatment in the early 1990's does not show that the Veteran had any symptoms or problems with severe headaches at the time of the in-service tonsillectomy or at separation, but do show that the Veteran was hospitalized in 1995 following an onset of severe headaches with subsequent brain aneurysm and hemorrhage requiring surgery.  Likewise, a February 1991 VA outpatient treatment report also reflects that upon physical examination, the Veteran specifically denied any history of headaches.

The SSA records, likewise, fail to show any lay or medical evidence, regarding the Veteran's reported history of chronic headaches since 1970.  In fact, when the Veteran applied for SSA disability benefits, headaches were not listed in his application and the January 1992 decision makes no mention of any headaches.  

With respect to the Veteran's statements that his temporal intracerebral hematoma was found to be the cause of his headaches for all of those years past, the record evidence contains no medical statement of causation between the Veteran's past headaches for years and his temporal intracerebral hematoma.  Rather, the medical evidence of record discloses that the Veteran's headaches are a residual of his 1995 aneurysm and were not found to have preceded his aneurysm.  In fact, in VA outpatient treatment reports from May 2002 to November 2003, the Veteran was diagnosed with migraine headaches with his aneurysm removal in 1995 noted as the likely cause of the migraine headaches and he was also diagnosed with headaches secondary to right middle cerebral artery aneurysm, as evidenced by a December 1995 VA outpatient treatment report.  Furthermore, in September 2004, a VA physician found that the Veteran's reported history of headaches dating back to the military was suspicious but far from definitive for migraine headaches.  

Therefore, for the reasons discussed above, the Veteran's lay statements lack credibility due to their internal inconsistency and inconsistency with the evidence of record, as the Veteran's claims of having severe headaches from 1970 are contradicted by the contemporaneous lay and medical evidence contained in the service treatment records which clearly refutes his account of headaches during his active service, except for the one instance of a headache complaint due to allergic sinusitis, or for approximately 23 years after his active service.  Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  Thus, weighing the Veteran's earlier statements as reflected in his medical records against his later contention that he has had headaches since service, the Board can and does attach more credibility and probative value to the earlier documents because they reflect what the Veteran was experiencing at the time.  Also, this assessment is strengthened by the Veteran's statements to health care professional in July 1995 that his headache symptoms had not begun until that time, thereby casting even more doubt on the Veteran's consistency and credibility concerning his later contention.  The fact that the Veteran did not report any symptoms at service discharge or within the years shortly thereafter strongly suggests that they were not present at that time.  Therefore, the amount of time that has elapsed between military service and the first post-service complaint can be considered as evidence against the claim.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As the Veteran's statements are not credible, the Board finds that, while the January 2007 addendum opinion is adequate, this opinion is not probative with respect to providing a nexus between the Veteran's current headaches and his reported headaches in active service.  In this regard, the Board notes that the January 2007 addendum opinion is based solely upon the history provided by the Veteran and which has been found to be not credible.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) ("an opinion based on an inaccurate factual premise has no probative value"); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (diagnosis can be no better than the facts alleged by the appellant").  Moreover, the VA examiner, himself, notes his reliance on the Veteran's reported history, and thus qualifies his assessment as being speculative, at best, because it is unsubstantiated by any corroborating objective data.  Although the VA examiner in January 2007 may be competent to assess that the Veteran's headaches are service related, such an opinion based on an inaccurate factual premise has no probative weight with respect to the onset and cause of the Veteran's headaches.  In this case, as explained above, the credible and probative lay and medical evidence does not show that the Veteran had any symptoms or problems with headaches upon his separation from service in 1972; and the Veteran, himself, provided a medical history specifically denying the same upon his VA outpatient examination in February 1991.  Thus, the Veteran has presented neither credible nor probative medical evidence linking the disability in question to his period of service.

In this case, as explained above, the credible and probative lay and medical evidence does not reflect any findings of chronic headaches or temporal intracerebral hematoma associated with subarachnoid hemorrhage during the Veteran's active service or thereafter until approximately 23 years later.  While the Veteran complained on one occasion of headaches associated with a head cold in service, this condition was diagnosed as a symptom of the Veteran's allergic sinusitis and was not a disability in and of itself.  Moreover, there is no credible and probative evidence of a nexus between the Veteran's active service and his currently diagnosed chronic headaches or temporal intracerebral hematoma associated with subarachnoid hemorrhage.  As such, the preponderance of the evidence is against a finding that the Veteran's current chronic headaches or temporal intracerebral hematoma associated with subarachnoid hemorrhage is related to his active military service.  Therefore, the claim for service connection for chronic headaches or temporal intracerebral hematoma associated with subarachnoid hemorrhage is denied.


ORDER

Service connection for chronic headaches or temporal intracerebral hematoma associated with subarachnoid hemorrhage is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


